DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  the species of sample being obtained between a 24th and a 28th week of pregnancy in the reply filed on 05/19/22 is acknowledged.  Currently, claims 1-18 are pending. Claims 13 and 15 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-12, 14 and 16-18 are under examination.
Specification
            The disclosure is also objected to because the specification on page 1 should indicate the current status of all nonprovisional parent applications references.  For example, after the disclosure “is a division of co-pending U.S.  Patent Application 15/129,771, filed September 27, 2016”  .  Applicant should insert --, now U.S. Patent 10,281,475--.               Appropriate correction is required.

             The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is objected to for improper Markush language in reciting “selected from”.  The proper language should be --selected from the group consisting of-- .  Appropriate correction is required.

           Claim 12 is objected to as being a substantial duplicate of claim 11.  It is recommended to cancel either claim 11 or claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
          Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.  
           The instant claims are directed to a method of treating and preventing an obstetrical complication.
            The specification on page 41, paragraph 0141 discloses early identification of an Angiogenic and Anti-angiogenic imbalance and treatment with Pravastatin prevents recurrent FD.  However, the specification fails to provide any data, results, tables, or experiments that such treatment prevents any and all obstetrical complications or that such treatment actually prevents FD.  It is recommended to delete any reference to prevention from the claims.  The applicant has not shown possession of methods of prevention of obstetrical complication or FD.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Costantine et al (Obstet Gynecol, 2013 February; 121, pages 1-7) (submitted in the IDS filed 04/17/19) in light of Agarwal et al (Pregnancy Hypertens, 2011; 1(1), pages 17-21) and in view of Maxwell (Dose-response relationships in clinical pharmacology, 1989, pages 131-143).
Costantine et al discloses the administration of pravastatin (water-soluble statin) to pregnant women to reverse the pregnancy-specific angiogenic imbalance associated with preeclampsia (e.g. abstract, page 5 conclusion).  As shown by Agarwal et al angiogenic imbalance comprises imbalance of pro-angiogenic and anti-angiogenic factors (e.g. abstract).
Costantine et al differs from the instant invention in failing to specifically teach an effective amount and that the effective amount is 20 mg/day.
Maxwell teaches that the optimal dosage of drug to be given to a patient can be determined (e.g. pgs 131, 133).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to determine the optimal drug amount for the method of Costantine et al because Costantine et al teaches that the data from the work will be used to set the foundation in establishing dosage and response information and Maxwell shows that it is known and conventional in the art to determine the optimal dosage of a drug to be given to a patient.  Thus one of ordinary skill in the art would have a reasonable expectation of success optimizing the drug amount for the subject in the method of Costantine et al.  Further, the optimal effective amount of the water-soluble statin can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
           
Claims 1-6, 8-12, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Chaiworapongsa et al (Am J Obstet Gynecol, 2013 April, 208(4), 287.e1-287.e15) (provided in the IDS filed 04/17/19) in view of Costantine et al (Obstet Gynecol, 2013 February; 121, pages 1-7) (submitted in the IDS filed 04/17/19) and further in view of Maxwell (Dose-response relationships in clinical pharmacology, 1989, pages 131-143).
           Chaiworapongsa et al discloses a method comprising obtaining blood/plasma samples from maternal patients and performing immunoassays to detect the concentration of sVEGFR-1, PlGF and sEng in the samples. (e.g. abstract, 287.e5).  Chaiworapongsa et al discloses analyzing the concentrations and assessing ratios of PlGF/sEng and PLGF/sVEGFR-1 and determining MoM of the ratios (e.g. 287.e6-e8).  Chaiworapongsa et al discloses that patient with a PlGF/sVEGFR-1 ratio <0.12 were significantly more likely to have a stillbirth (fetal death)than patients with a MoM ratio at or above the threshold and that patients with plasma PlGF/sVEGFR-1 or PlGF/sENG ratio concentration <0.3 MoM were more likely to develop SGA without PE (e.g. 287.e7-e8).  Chaiworapongsa et al discloses that a statin such as pravastatin may be administered (e.g. 287.e11).   Chaiworapongsa et al discloses that the sample can be obtained between the 24th and 28th week of pregnancy (e.g. 287.e4). Chaiworapongsa et al discloses that patients with plasma PlGF/sEng or PlGF/sVEGFR-1 ratio concentrations <0.3 MoM were significantly more likely to develop late PE (e.g. 287.e7).
NOTE:  It is noted that the Chaiworpongsa et al publication and the current application have inventors in common.  However, there is no evidence explaining the involvement of Steven Korzeniewski, Juan Pedro Kusanovic, Eleazar Soto, Jennifer Lam, Zhong Dong, Nandor Than, Lami Yeo, Edgar Hernandez-Andrade and Agustin Conde-Agudelo and therefore the 102(a)(1) rejection has been made.
Chaiworpongsa et al differs from the instant invention in failing to specifically teach treatment of the imbalance with pravastatin.
Costantine et al discloses the administration of pravastatin (water-soluble statin) to pregnant women to reverse the pregnancy-specific angiogenic imbalance associated with preeclampsia (e.g. abstract, page 5 conclusion).  As shown by Agarwal et al angiogenic imbalance comprises imbalance of pro-angiogenic and anti-angiogenic factors (e.g. abstract).
Chaiworpongsa et al  and Costantine et al differ from the instant invention in failing to specifically teach an effective amount and that the effective amount is 20 mg/day.
Maxwell teaches that the optimal dosage of drug to be given to a patient can be determined (e.g. pgs 131, 133).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to determine the optimal drug amount for the modified method of Chaiworpongsa et al et al because Costantine et al teaches that the data from the work will be used to set the foundation in establishing dosage and response information and Maxwell shows that it is known and conventional in the art to determine the optimal dosage of a drug to be given to a patient.  Thus one of ordinary skill in the art would have a reasonable expectation of success optimizing the drug amount for the subject in the modified method of Chaiworpongsa et al et al.  Further, the optimal effective amount of the water-soluble statin can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Costantine et al in light of Agarwal et al and Maxwell as applied to claims 1-2 and 5-6 above and further in view of Sergio et al (hypertens Pregnancy , 2006, 25(2), pages 115-127) (provided in the IDS filed 04/17/19).
See above for the teachings of  Costantine et al and Maxwell.
Costantine et al and Maxwell differ from the instant invention in failing to teach administering heparin and aspirin to the subject.
Sergio discloses treating women with a history of preeclampsia with heparin and low-dose aspirin to improve pregnancy outcome (e.g. abstract).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to also administer heparin and aspirin to the subject in the modified method of Constantine et al because Sergio disclose that this provides for improvement of pregnancy outcome.
            With respect to claim 3 as currently recited.  As shown by Agarwal et al preeclampsia is a major cause of fetal mortality (fetal death) and one of ordinary skill in the art would recognize that when Constantine et al is teaching the prevention of preeclampia with pravastatin that if the preeclampsia is prevented in Constantine then fetal death is being prevented.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Costantine et al in light of Agarwal et al and in view of Maxwell and Sergio et al as applied to claims 1-3 and 5-7 above and further in view of Soto et al (J Matern Fetal Neonatal Med. 2012 May; 25(5), pages 498-507) (provided in the IDS filed 04/17/19).
See above for the teachings of  Costantine et al., Maxwell and Sergio et al.
 Costantine et al., Maxwell and Sergio et al differ from the instant invention in failing to teach the fetal death is associated with placental lesions consistent with maternal underperfusion.
Soto et al teaches that late-onset preeclampsia is associated with an imbalance of angiogenic/antiangiogenic factors and also have a higher frequency of underperfused placental lesions (e.g. pages 6-8).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention that the fetal mortality (fetal death) in the modified method of Costantine et al would be associated with placental lesions consistent with maternal underperfusion because Soto et al shows that preeclampsia is associated with an imbalance of angiogenic/antiangiogenic factors and also have a higher frequency of underperfused placental lesions.  Therefore, absent evidence to the contrary it is deemed that the fetal mortality (fetal death) in the modified method of Costantine et al would be associated with placental lesions consistent with maternal underperfusion. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chaiworpongsa et al in view of Costantine et al and Maxwell as applied to claims     above and further in view of Sergio et al (hypertens Pregnancy , 2006, 25(2), pages 115-127) (provided in the IDS filed 04/17/19).
See above for the teachings of Chaiworpongsa et al. Costantine et al and Maxwell.
Chaiworpongsa et al., Costantine et al and Maxwell differ from the instant invention in failing to teach administering heparin and aspirin to the subject.
Sergio discloses treating women with a history of preeclampsia with heparin and low-dose aspirin to improve pregnancy outcome (e.g. abstract).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to also administer heparin and aspirin to the subject in the modified method of Chaiworpongsa et al because Sergio disclose that this provides for improvement of pregnancy outcome.

Claims 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Costantine et and Maxwell as applied to claims 1-2 and 5-6 above and further in view of Agarwal et al (Pregnancy Hypertens, 2011; 1(1), pages 17-21) and Cuckle et al (US 2010/0304412).
See above for the teachings of  Costantine et al and Maxwell.
Costantine et al and Maxwell differ from the instant invention in failing teach identifying the subject as having or being at risk of having the angiogenic and antiangiogenic imbalance (as recited in claim 8).
Agarwal et al teaches that as the role of angiogenic imbalance in preeclampsia becomes more clear new avenues for diagnosis may be available by detecting maternal plasma sENG and PlGF levels and establishing PlGF/sEng ratios because these levels are correlated with preeclampsia (e.g. page 4).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate obtaining a sample from the subject and assaying for PlGF/sEng ratios such as taught by Agarwal et al into the modified method of Costantine et al for the diagnosis or prediction of risk of preeclampsia in the subject because Agarwal et al shows a correlation of these markers in preeclampsia patients and one of ordinary skill in the art would want to identify the subject as having or at risk of having preeclampsia in the modified method of Costantine before administering a treatment to the subject.
Costantine et al., Maxwell and Agarwal et al differ from the instant invention in failing to teach determining MOM concentration of the PlGF/sEng ratio and comparing to that of a control (threshold).
Cuckle et al teaches that it is known and conventional in the art produce multiple of the median (MoM) values to standardize for factors such as assay, gestation and maternal weight (e.g. para’s 0034, 0037) and to compare to that of a control (e.g. para’s 0116, 0133, 0135).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate MoM values and controls such as taught by Cuckle et al into the modified method of Costantine et al for the PlGF/sEng because Cuckle et al shows that that it is known and conventional in the art produce multiple of the median (MoM) values to standardize for factors such as assay, gestation and maternal weight (e.g. para’s 0034, 0037) and to compare to that of a control.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success in the art to incorporate MoM values and controls such as taught by Cuckle et al into the modified method of Costantine et al for the PlGF/sEng.
            With respect to the MoM concentration of the ratio as currently recited in claims 9 and 16.  The optimum MoM threshold can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art. Further, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Costantine et al.,  Maxwell,  Agarwal et al and Cuckle et al as applied to claims 1-2, 5-6,  8-10 and 16 above and further in view of Soto et al (J Matern Fetal Neonatal Med. 2012 May; 25(5), pages 498-507) (provided in the IDS filed 04/17/19). 
See above for the teachings of Costantine et al., Maxwell, Agarwal et al and Cuckle et al.
           Costantine et al., Maxwell, Agarwal et al and Cuckle et al differ from the instant invention in failing teach determining the ratio of PlGF/sVEGFR-1.
           Soto et al teaches that PlGF/sVEGFR-1 ratio is associated with an imbalance of angiogenic/antiangiogenic factors in preeclampsia subjects (e.g. abstract, page 6).
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the assessment of the ratio of PlGF/sVEGFR-1 in the subjects in the modified method of Costantine et al because Soto et al shows that PlGF/sVEGFR-1 ratio is associated with an imbalance of angiogenic/antiangiogenic factors in preeclampsia subjects and one of ordinary skill in the art would understand that the assessment of additional markers would provide for a more confident assessment of angiogenic/antiangiogenic imbalance.  It has long been held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   Therefore, one of ordinary skill in the art would have a reasonable expectation of success to incorporate the assessment of the ratio of PlGF/sVEGFR-1    with the subjects in the modified method of Costantine et al.


Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Costantine et al.,  Maxwell,  Agarwal et al and Cuckle et al as applied to claims 1-2, 5-6,  8-10 and 16 above and further in view of Powers et al (PLoS ONE, October 2010, Vol 5, Issue 10, pages 1-12).
See above for the teachings of Costantine et al., Maxwell, Agarwal et al and Cuckle et al.
 Costantine et al., Maxwell, Agarwal et al and Cuckle et al differ from the instant invention in failing teach the sample is obtained between weeks 24 – 28.
Powers et al shows that it is known and conventional to collect samples from at weeks 24-28 of subjects suspected of preeclampsia and to test for Endoglin and PlGF (e.g. abstract, page 2).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to collect the sample at weeks 24-28 and testing for the biomarkers in the subjects in the modified method of Costantine et al because Powers et al shows that it is known and conventional to collect the samples during weeks 24 -28 to test for markers such as Endoglin and PlGF.  Thus one of ordinary skill in the art would have a reasonable expectation of success collecting the sample at weeks 24-28 and testing for the biomarkers in the subjects in the modified method of Costantine et al


             Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Therapeutics Letter,  Statin’s benefit for secondary prevention confirmed.  What is the optimal dosing strategy, July-Septmeber 2003, pages 1-2) discloses that the optimum amount of a statin such as pravastatin can be determined (e.g. pages 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641